NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ANANT KUMAR TRIPATI,                            No.    19-15953

      Plaintiff-Appellant,                      D.C. No. 4:13-cv-00615-DCB

 v.
                                                MEMORANDUM*
CORIZON INCORPORATED; et al.,

      Defendants-Appellees,

ARIZONA DEPARTMENT OF
CORRECTIONS,

      Intervenor-Defendant-
      Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                             Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Arizona state prisoner Anant Kumar Tripati appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and state law medical negligence. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment for defendant Dr.

Catsaros on Tripati’s Eighth Amendment claim because Tripati failed to raise a

genuine dispute of material fact as to whether Dr. Catsaros was deliberately

indifferent to his serious medical needs. See id. at 1060-61 (a prison official acts

with deliberate indifference only of he or she knows of and disregards a risk to the

prisoner’s health; medical malpractice, negligence or difference of opinion

concerning the course of treatment does not amount to deliberate indifference).

      The district court properly granted summary judgment for defendant Corizon

Incorporated (“Corizon”) because Tripati failed to raise a genuine dispute of

material fact as to whether Corizon’s policy or custom violated his Eighth

Amendment rights. See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir.

2012) (a private entity is liable under § 1983 only if the private entity’s custom or

policy violated the plaintiff’s constitutional rights).

      The district court properly granted summary judgment on Tripati’s medical

negligence claims because Tripati failed to introduce expert testimony and

therefore failed to raise a genuine dispute of material fact as to whether defendants


                                            2                                   19-15953
breached a duty of care owed to him. See Ryan v. S.F. Peaks Trucking Co., Inc.,

262 P.3d 863, 869-70 (Ariz. Ct. App. 2011) (expert testimony is required to

establish medical negligence unless it is readily apparent to a layman).

      We affirm the district court’s denial of Tripati’s discovery motions because

Tripati failed to demonstrate that the denial of discovery resulted in actual and

substantial prejudice to him. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080,

1084, 1093 (9th Cir. 2003) (setting forth standard of review and explaining that a

district court’s “decision to deny discovery will not be disturbed except upon the

clearest showing that the denial of discovery results in actual and substantial

prejudice to the complaining litigant” (citation and internal quotation marks

omitted)).

      Tripati’s motion to file an oversized brief (Docket Entry No. 29) is granted.

The Clerk is instructed to file the reply brief submitted at Docket Entry No. 25.

      Tripati’s request for judicial notice, set forth in the reply brief, is denied as

unnecessary.

      AFFIRMED.




                                           3                                      19-15953